I dissent. Plaintiff is entitled to the benefit of the rule that on appeal the testimony must be considered most favorably to him. The majority opinion does not give him the benefit of this rule, in my opinion, but views the testimony most favorably to the bank.
On the first charge against plaintiff, the bank was given the benefit of good-faith reliance on counsel's advice by the jury's verdict in its favor; but after the justice had discharged the bank, on the ground that the evidence was insufficient to sustain the charge against plaintiff, it seems to me that it was well within the realm of fact for the jury to determine whether in going ahead with the second prosecution the bank acted in good faith in reliance upon *Page 26 
counsel's advice. Certainly, after its discharge by the justice it should have been put on guard as far as further criminal prosecution was concerned. It was for the jury to say whether the refusal of the examining tribunal to hold plaintiff over to the district court for trial should have created such doubt on the question whether there was sufficient ground for the prosecution against him by the bank that in proceeding with the second arrest there was a lack of faith on the part of the bank. It could not go blindly ahead in its zealous desire to collect a mortgage debt and hide under the cloak of protection afforded by the theory of reliance upon advice of counsel. As a matter of fact, good faith was required of the bank as to the second prosecution even after securing counsel's advice. Not even legal advice will protect a party if it is used only as a cover and is not acted on in good faith, or if it did not induce an honest belief that a cause of action existed or a crime had been committed. Good faith in acting upon the advice of counsel is necessary to protect a party, and whether he did so is a question for the jury. Cole v. Curtis, 16 Minn. 161
(182). Since then we have repeatedly held that such issue is one of fact for the jury. 4 Dunnell, Dig.  Supp. § 5744, and cases cited. In Price v. M. D.  W. Ry. Co. 130 Minn. 229, 241,153 N.W. 532, 536, Ann. Cas. 1916C, 267, this court held that the defense of advice of counsel was properly for the jury to determine, and the court stated: "The evidence of a full good-faith statement of the facts to the attorney was not conclusive, as it seldom is in these cases." (Italics supplied.)
It seems to me that when we have a situation such as that in the instant case, where a defendant (the plaintiff here) was discharged by a magistrate on the ground of insufficiency of evidence and then a second prosecution was instituted against him, we are invading the province of the jury in holding as a matter of law that in instituting the second case the bank in good faith relied on counsel's advice. Especially is this true in view of the conflicting nature of the factual picture presented by the record. In granting judgment *Page 27 
for the bank I believe that we are encroaching upon the prerogative of the trier of fact.